DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In an amendment filed 4/21/2022, Applicant cancelled claims 1-10, amended claims 11, 16-17, and added new claims 20-30.  This amendment is acknowledged.  Claims 11-30 are pending and are currently being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Pat. No. 9,115,953 in view of Wheeler US Pat. No. 7,308,890.
In Reference to Claim 11
Huang teaches:
An archery bow (partial view of a bow, Fig. 5) comprising: 
a frame (a frame or central riser is positioned between a pair of limbs and cams as is known in the art for essentially all compound bows); 
a first limb assembly supporting a first rotatable member, the first limb assembly comprising a first limb segment and a second limb segment (limb segments 108 (two pairs), wherein two segments may be located to each side of a rotatable member/cam 104, Fig. 5); and 
a block attached to said first limb segment and said second limb segment (40), the block, the first limb segment and the second limb segment located to a first side of the first rotatable member (two sets of blocks 40 and bow limb segments 108 are positioned to each side of the rotatable member 104, Fig. 5).  
Huang fails to teach:
The details of the bow besides the limb and rotatable member, such as a central frame/riser and the limbs being a pair of limbs for a pair of rotatable members which is well-known and standard in the art and therefore left out of the discussion.
Further, Wheeler teaches:
An archery bow (Fig. 1) having a central riser (12), pair of matching limbs (10/11)  having rotatable members at distal ends (13/14) to hold a bowstring (15) and power cables (TC), and having a limb pocket (26) with a limb pad for contacting two segments of a split limb (pocket Fig. 9 includes pins/protrusions 36 insertable into recesses 37 in the proximal limb tip segments Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have formed the bow with a pair of matching limbs extending from a central riser as this is well-known and standard for bows in the art and allows the bow to produce balanced force to fire an arrow as shown and as taught by Wheeler (Col. 1 lines 42-57, Col. 1 line 58 – Col. 2 line 6, Col. 4 lines 16-63).  
In Reference to Claim 12
Huang as modified by Wheeler teaches:
The archery bow of claim 11, further comprising a limb pad arranged to support said first limb assembly, said limb pad contacting said first limb segment and said second limb segment (Wheeler: pocket Fig. 9 includes pins/protrusions 36 insertable into recesses 37 in the proximal limb tip segments Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have included a limb pad in order to reduce the stress applied to the limb during use and properly seat the limbs in the pocket and partially dampen vibrations of the bow during use as taught by Wheeler (Col. 1 line 58 – Col. 2 line 6, Col. 4 lines 16-63).  
In Reference to Claim 13
Huang as modified by Wheeler teaches:
The archery bow of claim 12, the limb pad comprising a locator pin, the locator pin contacting the first limb segment and the second limb segment (Huang: pins 12 extend through the limb segments and pillow block to secure the limb section to the pillow block (Fig. 3, 7, 9, 17), also each limb segment could be modified to have recesses 37 receive pins 36 of Wheeler).
In Reference to Claim 14
Huang as modified by Wheeler teaches:
The archery bow of claim 13, the first limb segment comprising a recess, a portion of the locator pin oriented in the recess (Huang: pins 12 extend through a recess 104 (Fig. 3) in each limb segment and pillow block to secure the limb section to the pillow block (Fig. 3, 7, 9, 17), each limb segment modified to have recesses 37 receive pins 36 of Wheeler).
In Reference to Claim 15
Huang as modified by Wheeler teaches:
The archery bow of claim 14, the second limb segment comprising a recess, a portion of the locator pin oriented in the recess (Huang: pins 12 extend through a recess 104 (Fig. 3) in each limb segment and pillow block to secure the limb section to the pillow block (Fig. 3, 7, 9, 17), each limb segment modified to have recesses 37 receive pins 36 of Wheeler).
In Reference to Claim 16
Huang as modified by Wheeler teaches:
The archery bow of claim 11, said first limb assembly comprising a third limb segment and a fourth limb segment, a second block, attached to said third limb segment and said fourth limb segment (the other of the blocks 40 contacts the second pair of limb segments 108 on the other side of the rotatable member 104, Fig. 5).  
In Reference to Claim 17
Huang as modified by Wheeler teaches:
The archery bow of claim 16, the third limb segment and the fourth limb segment located to a second side of the first rotatable member (the other of the blocks 40 contacts the second pair of limb segments 108 on the other side of the rotatable member 104, Fig. 5).  
In Reference to Claim 18
Huang as modified by Wheeler teaches:
The archery bow of claim 16, comprising a second limb assembly supporting a second rotatable member, the second limb assembly comprising a fifth limb segment and a sixth limb segment (Fig. 5 shows one portion of the bow which essentially all bows have a pair of limbs with a pair of rotatable members at each end of a riser which take the same form for balance, wherein the second limb would include fifth through eighth members (two pairs as discussed above) 108 mirroring the same as the previously discussed segments of 108 of Fig. 5).  
In Reference to Claim 19
Huang as modified by Wheeler teaches:
The archery bow of claim 18, the second limb assembly comprising a seventh limb segment and an eight limb segment (Fig. 5 shows one portion of the bow which essentially all bows have a pair of limbs with a pair of rotatable members at each end of a riser which take the same form for balance, wherein the second limb would include fifth through eighth members (two pairs as discussed above) 108 mirroring the same as the previously discussed segments of 108 of Fig. 5).  
In Reference to Claim 21
Huang teaches:
An archery bow (partial view of a bow, Fig. 5) comprising: 
a frame (a frame or central riser is positioned between a pair of limbs and cams as is known in the art); 
a first limb assembly supporting a first rotatable member, the first limb assembly comprising a first limb segment, a second limb segment, a third limb segment and a fourth limb segment, the first limb segment and the second limb segment located to a first side of the first rotatable member, the third limb segment and the fourth limb segment located to a second side of the first rotatable member  (limb segments 108 (two pairs), wherein two segments may be located to each side of a rotatable member/cam 104, Fig. 5).  
Huang fails to teach:
The details of the bow besides the limb and rotatable member, such as a central frame/riser and the limbs being a pair of limbs for a pair of rotatable members which is well-known and standard in the art and therefore left out of the discussion.
Further, Wheeler teaches:
An archery bow (Fig. 1) having a central riser (12), pair of matching limbs (10/11) having rotatable members at distal ends (13/14) to hold a bowstring (15) and power cables (TC), and having a limb pocket (26) with a limb pad for contacting two segments of a split limb (pocket Fig. 9 includes pins/protrusions 36 insertable into recesses 37 in the proximal limb tip segments Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have formed the bow with a pair of matching limbs extending from a central riser as this is well-known and standard for bows in the art and allows the bow to produce balanced force to fire an arrow as shown and as taught by Wheeler (Col. 1 lines 42-57, Col. 1 line 58 – Col. 2 line 6, Col. 4 lines 16-63).  
In Reference to Claim 22
Huang as modified by Wheeler teaches:
The archery bow of claim 21, the first limb segment and the third limb segment having the same length (each limb segment 108 has the same length, Fig. 5).  
In Reference to Claim 23
Huang as modified by Wheeler teaches:
The archery bow of claim 21, comprising a first block attached to the first limb segment and the second limb segment (first block 40 connects the first and segment segments 108 to one side of the rotatable member, Fig. 5).  
In Reference to Claim 24
Huang as modified by Wheeler teaches:
The archery bow of claim 23, comprising a second block attached to the third limb segment and the fourth limb segment (a second block 40 connects the third and fourth segments 108 on the second side of the rotatable member, Fig. 5).  
In Reference to Claim 25
Huang as modified by Wheeler teaches:
The archery bow of claim 21, wherein a distance between the second limb segment and the third limb segment is greater than a distance between the first limb segment and the second limb segment (the first and second segments are closer together than the second and third segments, which are spaced farther apart due to the rotatable member 104 between those segments, Fig. 5).  
In Reference to Claim 26
Huang as modified by Wheeler teaches:
The archery bow of claim 21, wherein a distance between the first limb segment and the second limb segment is similar to a distance between the third limb segment and the fourth limb segment (the first and second segment are spaced the same distance apart as the third and fourth segments as they are held in matching blocks 40, Fig. 5).  
In Reference to Claim 27
Huang as modified by Wheeler teaches:
The archery bow of claim 21, comprising a limb cup, the frame supporting the limb cup, the limb cup supporting the first limb assembly (Wheeler: pocket Fig. 9 includes pins/protrusions 36 insertable into recesses 37 in the proximal limb tip segments Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have included a limb cup having a pad in order to reduce the stress applied to the limb during use and properly seat the limbs in the pocket and partially dampen vibrations of the bow during use as taught by Wheeler (Col. 1 line 58 – Col. 2 line 6, Col. 4 lines 16-63).  
In Reference to Claim 28
Huang as modified by Wheeler teaches:
The archery bow of claim 21, comprising a second limb assembly supporting a second rotatable member, the second limb assembly comprising a fifth limb segment, a sixth limb segment, a seventh limb segment and an eighth limb segment (Fig. 5 shows one portion of the bow which essentially all bows have a pair of limbs with a pair of rotatable members at each end of a riser which take the same form for balance, wherein the second limb would include fifth through eighth members (two pairs as discussed above) 108 mirroring the same as the previously discussed segments of 108 of Fig. 5).  
In Reference to Claim 29
Huang as modified by Wheeler teaches:
The archery bow of claim 28, the fifth limb segment and the sixth limb segment located to a first side of the second rotatable member (Fig. 5 shows one portion of the bow, wherein the second limb would include fifth through eighth members (two pairs (one on each side) as discussed above) 108 mirroring the same as the previously discussed segments of 108 of Fig. 5).  
In Reference to Claim 30
Huang as modified by Wheeler teaches:
The archery bow of claim 29, the seventh limb segment and the eighth limb segment located to a second side of the second rotatable member (Fig. 5 shows one portion of the bow, wherein the second limb would include fifth through eighth members (two pairs (one on each side) as discussed above) 108 mirroring the same as the previously discussed segments of 108 of Fig. 5).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Wheeler as applied to claim 11 above and further in view of Yehle US Pat. No. 9,683,806..
In Reference to Claim 20
Huang as modified by Wheeler teaches:
The archery bow of claim 11, the block attached to the first and second segments (segments 108 secured to block 40 in cavities 48, Fig. 5).
Huang fails to teach:
A first and second fastener to secure the block to the limb segments.
Further, Yehle teaches:
An archery bow having a central riser, pair of matching limbs  having rotatable members at distal ends to hold a bowstring and power cables, wherein the limb ends are secured to a block member using fasteners (limbs 123 secure to an axle for a rotatable member using a block which includes a clamp or other fastener (ex. 127b, Fig. 3, or other clamps, Fig. 4, 7 with set screws or the like, to secure the parts together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Huang to have further included a fastener or other well-known means to secure the bow limb ends to the block as the use of different types of securing members would be a matter of obvious design choice to one having ordinary skill in the art and using a reversible fastener could allow the parts to be replaced if broken or worn or adjustably positionable (Col. 6 lines 30-52, Col. 7 lines 12-26).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 4/21/2022, with respect to the rejection(s) of claim(s) 1-19 under 102/103 (Huang) have been fully considered and are persuasive in light of the amendments and cancellations.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang in view of Wheeler.
Brief Discussion of Other Relevant Prior Art
Further, the prior art made of record and not relied upon appears to also teach the limitations of amended claim 11.  For example, Yehle (9,683,806) teaches different pillow blocks attached to flat tension surfaces of the limbs or Schaffer (5,697,355) that could be modified to be used with a bow limb with multiple segments. 
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711